Case 1:21-cv-23407-XXXX Document 1 Entered on FLSD Docket 09/22/2021 Page 1 of 10




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                                 CASE NO.:

  JAMES WATSON,

            Plaintiff,

  v.

  NOVIKOV, LLC,

            Defendant.
                                                           /

                              COMPLAINT FOR INJUNCTIVE RELIEF

            Plaintiff, JAMES WATSON, (“Plaintiff”), hereby sues the Defendant, NOVIKOV, LLC.

  (“Defendant”), a Florida for-profit corporation, for Injunctive Relief, and attorney’s fees, litigation

  expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

  (“ADA”).

            1.      Plaintiff is a Florida resident, living in Miami-Dade County, is sui juris, and

  qualifies as an individual with disabilities as defined by the ADA. Plaintiff is blind and therefore

  unable to fully engage in and enjoy the major life activity of seeing.

            2.      Plaintiff utilizes the internet from his personal computer. Plaintiff is unable to read

  computer materials and/or access and comprehend internet website information without software

  specially designed for the visually impaired. Plaintiff uses JAWS, the most widely used screen

  reader.

            3.      Plaintiff is also an advocate of the rights of similarly situated disabled persons and

  is a ‘tester” for the purpose of asserting his civil rights and monitoring, ensuring, and determining

  whether places of public accommodation and/or their websites are in compliance with the ADA.
Case 1:21-cv-23407-XXXX Document 1 Entered on FLSD Docket 09/22/2021 Page 2 of 10




          4.      Defendant owns, leases, leases to, or operates a place of public accommodation as

  defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

  The place of public accommodation that the Defendant owns, operates, or leases is located in

  Miami-Dade County.

          5.      Subsequent to the effective date of the ADA, Defendant constructed, or caused to

  be constructed, a website located at https://www.novikovmiami.com/ (hereinafter “website”).

  Defendant is the owner, operator, lessor and/or lessee of the website. This website supports, is an

  extension of, is in conjunction with, is complementary and supplemental to, the above-referenced

  public accommodation. This website provides information about Defendant’s public

  accommodation, including information about the goods, services, accommodations, privileges,

  benefits and facilities available to patrons at physical locations. The website allows customers to

  make reservations online for in person dining at the physical location or for curbside pickup. On

  information and belief, Defendant also continually and/or periodically updates and maintains the

  website.

          6.      Venue lies in the Southern District of Florida pursuant to 28 U.S.C. § 1391(b), and

  Local Rule 3.1, in that the original transaction or occurrence giving rise to this cause of action

  occurred in this District.

          7.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

  original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

          8.      The website is an extension of Defendant’s place of public accommodation. By

  and through this website, Defendant extends its public accommodation into individual persons’

  homes, portable devices and personal computers wherever located. The website is a service,




                                                   2
Case 1:21-cv-23407-XXXX Document 1 Entered on FLSD Docket 09/22/2021 Page 3 of 10




  facility, privilege, advantage, benefit and accommodation of Defendant’s place of accommodation.

  The website also provides access to the goods, services, facilities, privileges, advantages or

  accommodations of the place of public accommodation. For example, the website allows diners

  to make reservations and note dietary restrictions for in persons dining or curbside pickup. Like

  many sighted people, Plaintiff would like to preview the dining selections at the Defendant’s

  restaurants. Defendant’s website provides access to benefits of Defendant’s physical restaurants

  and Plaintiff was denied those benefits when he could not access Defendant’s website. As such,

  the website is inextricably intertwined and integrated with the brick and mortar location.

  Therefore, it is governed by the following provisions:

                 a.      42 U.S.C. Section 12182(a) provides: “No individual shall be discriminated

  against on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

  privileges, advantages, or accommodations of any place of public accommodation by any person

  who owns, leases (or leases to), or operates a place of public accommodation.”

                 b.      42 U.S.C. Section 12182(b)(1)(A)(i) provides: “It shall be discriminatory to

  subject an individual or class of individuals on the basis of a disability or disabilities of such

  individual or class, directly, or through contractual, licensing, or other arrangements, to a denial

  of the opportunity of the individual or class to participate in or benefit from the goods, services,

  facilities, privileges, advantages, or accommodations of an entity[.]”

                 c.      42 U.S.C. Section 12182(b)(1)(A)(ii) provides: “It shall be discriminatory

  to afford an individual or class of individuals, on the basis of a disability or disabilities of such

  individual or class, directly, or through contractual, licensing, or other arrangements with the

  opportunity to participate in or benefit from a good, service, facility, privilege, advantage, or

  accommodation that is not equal to that afforded to other individuals[.]”




                                                    3
Case 1:21-cv-23407-XXXX Document 1 Entered on FLSD Docket 09/22/2021 Page 4 of 10




                  d.      42 U.S.C. Section 12182(b)(1)(A)(ii) provides: “It shall be discriminatory

  to provide an individual or class of individuals, on the basis of a disability or disabilities of such

  individual or class, directly, or through contractual, licensing, or other arrangements with a good,

  service, facility, privilege, advantage, or accommodation that is different or separate from that

  provided to other individuals, unless such action is necessary to provide the individual or class of

  individuals with a good, service, facility, privilege, advantage, or accommodation, or other

  opportunity that is as effective as that provided to others[.]”

                  e.      42 U.S.C. Section 12182(b)(1)(B) provides: “Goods, services, facilities,

  privileges, advantages, and accommodations shall be afforded to an individual with a disability in

  the most integrated setting appropriate to the needs of the individual.”

                  f.      42 U.S.C. Section 12182(b)(1)(C) provides: “Notwithstanding the existence

  of separate or different programs or activities provided in accordance with this section, an

  individual with a disability shall not be denied the opportunity to participate in such programs or

  activities that are not separate or different.”

                  g.      42 U.S.C. Section 12182(b)(2)(ii) describes as discrimination: “a failure to

  make reasonable modifications in policies, practices, or procedures, when such modifications are

  necessary to afford such goods, services, facilities, privileges, advantages, or accommodations to

  individuals with disabilities, unless the entity can demonstrate that making such modifications

  would fundamentally alter the nature of such goods, services, facilities, privileges, advantages, or

  accommodations[.]”

                  h.      42 U.S.C. Section 12182(b)(2)(iii) describes as discrimination: “a failure to

  take such steps as may be necessary to ensure that no individual with a disability is excluded,

  denied services, segregated or otherwise treated differently than other individuals because of the




                                                    4
Case 1:21-cv-23407-XXXX Document 1 Entered on FLSD Docket 09/22/2021 Page 5 of 10




  absence of auxiliary aids and services, unless the entity can demonstrate that taking such steps

  would fundamentally alter the nature of the good, service, facility, privilege, advantage, or

  accommodation being offered or would result in an undue burden[.]”

         9.      As the owner or operator of the subject website, Defendant is required to comply

  with the ADA and the provisions cited above. This includes an obligation to create and maintain

  a website that is accessible to and usable by visually impaired persons so that they can enjoy full

  and equal access to the website and the content therein, including the ability to place orders through

  the website for pickup at a designated location.

         10.     Plaintiff attempted to access and/or utilize Defendant’s website, but was unable to,

  and he continues to be unable to enjoy full and equal access to the website and/or understand the

  content therein because numerous portions of the website do not interface with and are not readable

  by the screen reader on his computer. Screen reader users cannot hear any of the menus. For

  example, the content in the “Dinner Menu” PDF does not receive focus and is not announced on

  desktop browsers. When a screen reader user selects a dietary restriction, then a checkmark is

  displayed and the name of the restriction is announced, but that only works for the first item. Users

  selected multiple other restrictions, and each was announced as if it were selected, but only the

  first item received a checkmark. In addition to not knowing what is on the menu, screen reader

  users are unable to make a reservation, but reservations are required for the restaurant. Users hear

  each of the available times, but are unable to select any by pressing enter or the spacebar. The

  specific time is immediately selected if a user clicks any of the time buttons with a mouse. There

  is no “Skip to Content” link available on the website. The Save button on the Dietary Restrictions

  pop-up, which is shown when making a reservation, does not work when a screen reader is

  activated. When a screen reader users selects an allergy and then pressed the save button nothing




                                                     5
Case 1:21-cv-23407-XXXX Document 1 Entered on FLSD Docket 09/22/2021 Page 6 of 10




  happens. When the screen reader is turned off, users could press and save button and the pop-up

  closed.

            11.   Plaintiff continues to attempt to utilize the website and/or plans to continue to

  attempt to utilize the website in the near future. In the alternative, Plaintiff intends to monitor the

  website in the near future, as a tester, to ascertain whether it has been updated to interact properly

  with screen reader software.

            12.   As more specifically set forth above, Defendant has violated the above cited

  provisions of the ADA by failing to interface its website with software utilized by visually

  impaired individuals. Thus, Defendant has violated the following provisions either directly or

  through contractual, licensing or other arrangements with respect to Plaintiff and other similarly

  situated individuals on the basis of their disability:

                  a.      by depriving them of the full and equal enjoyment of the goods, services,

  facilities, privileges, advantages, or accommodations of its place of public accommodation (42

  U.S.C. § 12182(a));

                  b.      in the denial of the opportunity to participate in or benefit from the goods,

  services, facilities, privileges, advantages, or accommodations (42 U.S.C. § 12182(b)(1)(A)(i));

                  c.      in affording them the opportunity to participate in or benefit from a good,

  service, facility, privilege, advantage, or accommodation that is not equal to that afforded to other

  individuals (42 U.S.C. § 12182(b)(1)(A)(ii));

                  d.      by providing them a good, service, facility, privilege, advantage, or

  accommodation that is different or separate from that provided to other individuals, unless such

  action is necessary to provide the individual or class of individuals with a good, service, facility,

  privilege, advantage, or accommodation, or other opportunity that is as effective as that provided




                                                     6
Case 1:21-cv-23407-XXXX Document 1 Entered on FLSD Docket 09/22/2021 Page 7 of 10




  to others (42 U.S.C. § 12182(b)(1)(A)(iii));

                 e.      by failing to afford them goods, services, facilities, privileges, advantages,

  and accommodations in the most integrated setting appropriate to the needs of the individual (42

  U.S.C. § 12182(b)(1)(B));

                 f.      notwithstanding the existence of separate or different programs or activities

  provided in accordance with this section, by denying them the opportunity to participate in such

  programs or activities that are not separate or different. (42 U.S.C. § 12182(b)(1)(C));

                 g.      by a failure to make reasonable modifications in policies, practices, or

  procedures, when such modifications are necessary to afford such goods, services, facilities,

  privileges, advantages, or accommodations to individuals with disabilities, unless the entity can

  demonstrate that making such modifications would fundamentally alter the nature of such goods,

  services, facilities, privileges, advantages, or accommodations (42 U.S.C. § 12182(b)(2)(ii)); and,

                 h.      by a failure to take such steps as may be necessary to ensure that they are

  not excluded, denied services, segregated or otherwise treated differently than other individuals

  because of the absence of auxiliary aids and services, unless the entity can demonstrate that taking

  such steps would fundamentally alter the nature of the good, service, facility, privilege, advantage,

  or accommodation being offered or would result in an undue burden (42 U.S.C. § 12182(b)(2)(iii)).

         13.     Plaintiff is continuously aware of the violations at Defendant’s website and is aware

  that it would be a futile gesture to attempt to utilize the website as long as those violations exist

  unless he is willing to suffer additional discrimination.

         14.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

  result of the discriminatory conditions present at Defendant’s website. By continuing to operate

  its website with discriminatory conditions, Defendant contributes to Plaintiff’s sense of isolation




                                                    7
Case 1:21-cv-23407-XXXX Document 1 Entered on FLSD Docket 09/22/2021 Page 8 of 10




  and segregation and deprives Plaintiff the full and equal enjoyment of the goods, services,

  facilities, privileges and/or accommodations available to the general public. By encountering the

  discriminatory conditions at Defendant’s website, and knowing that it would be a futile gesture to

  attempt to utilize the website unless he is willing to endure additional discrimination, Plaintiff is

  deprived of the meaningful choice of freely visiting and utilizing the same accommodations readily

  available to the general public and is deterred and discouraged from doing so. By maintaining a

  website with violations, Defendant deprives Plaintiff the equality of opportunity offered to the

  general public.

            15.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

  of the Defendant’s discrimination until the Defendant is compelled to comply with the

  requirements of the ADA.

            16.     Plaintiff has a realistic, credible, existing and continuing threat of discrimination

  from the Defendant’s non-compliance with the ADA with respect to this website as described

  above. Plaintiff has reasonable grounds to believe that Plaintiff will continue to be subjected to

  discrimination in violation of the ADA by the Defendant. Plaintiff desires to access the website

  to assure himself that this website is in compliance with the ADA so that they and others similarly

  situated will have full and equal enjoyment of the website without fear of discrimination on a

  monthly basis.

            17.     The Plaintiff and all others similarly situated will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein.

            18.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

  Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and




                                                       8
Case 1:21-cv-23407-XXXX Document 1 Entered on FLSD Docket 09/22/2021 Page 9 of 10




  litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

         19.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to require the Defendant to alter its website to make

  it readily accessible to and usable by Plaintiff and other persons with vision impairment.

         20.     As a result of the foregoing, Plaintiff has been obligated to retain the undersigned

  counsel for the filing and prosecution of this action. Plaintiff is entitled to have his reasonable

  attorneys’ fees, costs and litigation expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

         WHEREFORE, Plaintiff respectfully requests:

         a.      The Court issue a Declaratory Judgment that determines that the Defendant’s
                 website at the commencement of the subject lawsuit is in violation of Title III of
                 the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.;

         b.      The Court issue a Declaratory Judgment that determines that the Defendant’s
                 website is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C.
                 § 12181 et seq.;

         c.      The Court issue a Declaratory Judgment that Defendant has violated the ADA by
                 failing to monitor and maintain its website to ensure that it is readily accessible to
                 and usable by persons with vision impairment;

         d.      That this Court issue an Order directing Defendant to alter its website to make it
                 accessible to, and useable by, individuals with disabilities to the full extent required
                 by Title III of the ADA;

         e.      That this Court enter an Order directing Defendant to evaluate and neutralize its
                 policies and procedures towards persons with disabilities for such reasonable time
                 so as to allow Defendant to undertake and complete corrective procedures;

         f.      That this Court enter an Order directing Defendant to continually update and
                 maintain its website to ensure that it remains fully accessible to and usable by
                 visually impaired individuals;

         g.      An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C. §
                 12205; and,

         h.      Such other relief as the Court deems just and proper, and/or is allowable under Title
                 III of the Americans with Disabilities Act.




                                                    9
Case 1:21-cv-23407-XXXX Document 1 Entered on FLSD Docket 09/22/2021 Page 10 of 10




   Dated: September 22, 2021    Respectfully submitted,


                                       /s/ J. Courtney Cunningham
                                       J. Courtney Cunningham, Esq.
                                       J. COURTNEY CUNNINGHAM, PLLC
                                       FBN: 628166
                                       8950 SW 74th Court, Suite 2201
                                       Miami, FL 33156
                                       T: 305-351-2014
                                       cc@cunninghampllc.com




                                         10
